Citation Nr: 1758316	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to September 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Following a June 2016 hearing, this matter was remanded in August 2016.  As reflected on the front page of this decision, the Board will consider the Veteran's claim to be for service connection for an acquired psychiatric disorder, to include both major depressive disorder and generalized anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's currently diagnosed acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder, is attributable to the Veteran's active service or any incident of service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran contends that her acquired psychiatric disorder, which was first diagnosed after service, is directly attributable to two separate in-service incidents and that therefore she is entitled to service connection for the acquired psychiatric disorder.  

A review of the service treatment records shows that the Veteran was referred to a mental health clinic while in service in October 1978 to be evaluated for a nervous condition.  Furthermore, an undated outpatient record prepared by the "internal medicine clinic" stated that the Veteran was referred to the mental health clinic while in service for an evaluation on the basis of a recent physical assault as well as "many other personal concerns" shared by the Veteran.  The record provides the provisional diagnosis of situational anxiety.  In addition, an October 1982 outpatient record shows that it was recommended that the Veteran be referred to mental health professionals for a psychosocial consult; however, subsequent records do not document that any mental health treatment arose out of this referral and there is no diagnosis or commentary in support of this referral.  Finally, on both a June 1981 and an August 1983 report of medical history prepared by the Veteran, she reported experiencing "depression or excessive worry" while in service.  

In contrast to these records documenting mental health treatment in service, the Veteran's June 1981 examination and August 1983 discharge examination both indicate that the Veteran was evaluated as having no psychiatric abnormalities or any diagnosed mental health conditions.  In summation, the Veteran's service treatment records reflect that there is no objective evidence of the Veteran ever receiving treatment for a diagnosed chronic psychiatric disorder while in service.  

Post-service VA medical records show that the Veteran was being treated for depression by a private physician as early as October 2007.  Subsequent VA records show that the Veteran apparently continued to receive treatment from a private physician and was not evaluated as having any psychiatric disorders in her VA medical treatment history up until July 2010, when she was afforded a psychiatric consultation by VA in the wake of several close family deaths.   After a review of her medical history and an in-person examination, the Veteran was diagnosed with adjustment disorder related to the multiple recent family losses.  The most recent mental health treatment record, dated in February 2016, indicates that the Veteran reported experiencing persistent depression and insomnia.  

The Veteran has submitted several statements prepared by family members and friends in support of her claim.  In statements dated in July and August 2010, the Veteran's mother and son, respectively, attested to her depression at the time of the letters and confirmed that she had been experiencing depression for several years.  More recently, in July 2016, a R.H., a Z.R., and a K.G. all asserted that the Veteran returned from the military severely depressed and withdrew from the social interaction she enjoyed prior to entering service. 

The Veteran was afforded a VA examination in November 2010 to evaluate the nature and etiology of her acquired psychiatric disorder.  According to the Veteran she served in the military until a fellow servicemember with whom she was involved romantically died and she lost the will to continue in service.  She reported that she experienced intermittent depression and chronic sleeping difficulties.  After an in-person interview and psychiatric examination, the Veteran was diagnosed with major depressive disorder and generalized anxiety disorder.  

In a January 2011 addendum opinion, the examiner who administered the November 2010 examination stated that they could not resolve the issue of whether the acquired psychiatric disorder was related to service without resort to mere speculation.  They offered no explanation as to why this was, however. 

During the June 2016 hearing, the Veteran stated her belief that two in-service experiences led to the development of her acquired psychiatric disorder.  First, while in basic training in 1977, she contended that her drill sergeant pushed her off of a cliff and she hurt her back after landing on a rock.  She acknowledged that she did not receive any mental health treatment relating to the incident, but she stated that she was not able to trust anybody else in service following the event.  Thereafter, in service in 1980 the Veteran asserted that a car she was travelling in off base and while she was off duty was shot at.  According to the Veteran she was disciplined for travelling off base, and she had to contest the charges against her in a court martial.  She again acknowledged that she did not receive any mental health treatment related to this incident either.  After service, the Veteran reported that she first sought treatment for mental health issues in 1984 in Charleston, South Carolina.  She did not state to what extent she received treatment during this time or for how long that treatment lasted; however, she did report that her treating physician during this time period related her psychiatric disorder to service.  

Pursuant to the Board's August 2016 remand, the Veteran was scheduled for VA mental health examinations in April 2017 and in May 2017, both of which she was unable to attend.  She was eventually evaluated for the purposes of eliciting an opinion regarding the etiology of the acquired psychiatric disorder in August 2017.  She reported experiencing symptoms of depression, insomnia, and mild memory loss, and further endorsed experiencing anxiety, fatigue and psychomotor agitation.  She also reported that she was sexually harassed by a sergeant in service and was eventually transferred to another station in retaliation for denying the advances from the sergeant.  

After a review of the claims file and the Veteran's reported history of experiencing symptoms of an acquired psychiatric disorder, the August 2017 examiner set forth a diagnosis of unspecified depressive disorder with anxious distress, and found that it was less likely than not that the psychiatric disorder was incurred in service or otherwise attributable to service.  In support thereof, the examiner reviewed the documentation of the Veteran having reported experiencing depression or seeking treatment for mental health issues in service, and confirmed that there was no evidence that the Veteran was diagnosed with a psychiatric disorder in service.   The examiner also noted that the Veteran was evaluated as having no psychiatric abnormalities on the separation examination.  The examiner then detailed how the documented mental health issues they noted previously were likely based on situational stressors, such as living in the barracks, problems with a first sergeant, and the death of her husband, and that once these stressors resolved it would be expected that the symptoms would additionally resolve.  As the examiner proceeded to note, the record remained silent for any documented mental health treatment until 2010.  In conclusion, the examiner found that the available objective evidence was insufficient to demonstrate a linkage between the Veteran's active duty service and her current mental health condition.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran's acquired psychiatric disorder was caused by or is otherwise attributable to service.  The Board acknowledges that the record contains service treatment records showing that the Veteran sought treatment for symptoms of an acquired psychiatric disorder while in service, and also that the Veteran reported that she experienced depression while in service on two separate reports of medical history.  Furthermore, the Board also is aware that the Veteran has credibly and competently reported that she began experiencing symptoms of her psychiatric disorder while in service and that those symptoms, to include depression and anxiety, have continued to the present day.  See Layno v. Brown, 6 Vet. App. 465 (1994) (veterans are generally competent to report on symptomatology they personally experience).   However, the fact remains that there is no objective medical evidence in the claims file to support a determination that the Veteran was ever actually diagnosed with an acquired psychiatric disorder or even that the Veteran received treatment for symptoms of such a disorder beyond initial evaluations.  The only mental health diagnosis provided by a medical professional in service was for situational anxiety, which was attributed to certain transient stressors, and the fact that no records exist which show that the Veteran received any lasting follow up care for a psychiatric disorder in service lends credence to the conclusion that the situational anxiety resolved itself in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  

The Board has taken into consideration the Veteran's credible statements regarding the development of her acquired psychiatric disorder and her belief that the documented symptoms of depression and anxiety in service reflect the fact that she did have an acquired psychiatric disorder in service.  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that she actually had a diagnosable psychiatric disorder in service, and that it has persisted to the present day.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  Her contentions regarding the etiology of her current acquired psychiatric disorder must be considered in light of the August 2017 VA examiner's opinion, who determined that it was less likely than not that the acquired psychiatric disorder is attributable to the transient symptomatology documented in service.  That examiner thoroughly reviewed the Veteran's mental health treatment history and highlighted the long gap of time between the Veteran's discharge in 1983 and the first documentation of a psychiatric disorder diagnosis in 2010, nearly 30 years later.  They also detailed the Veteran's in-service stressors and noted that they were all situational in nature, such that the noted situational anxiety would resolve it after the stressors themselves ceased.  Accordingly, as the August 2017 VA examiner supported their opinion with a thorough rationale that took into consideration the claims file as well as the Veteran's own reported history of mental health treatment, the Board finds that the opinion is highly probative of the issue of whether the acquired psychiatric disorder was incurred in service.  

In summation, the Board finds that although there are documented instances of the Veteran having reported experiencing symptoms of a psychiatric nature in service, there is still no evidence that the Veteran was ever diagnosed with an acquired psychiatric disorder with persistent symptoms or that she ever actually received continuing treatment for any such a disorder while in service.  The Veteran's contentions, without the existence of a diagnosis in service, are substantially outweighed by the August 2017 VA examiner's opinion.  Accordingly, the Board finds that the preponderance of  the evidence is against a determination that service connection can be granted for an acquired psychiatric disorder on a direct basis pursuant to 38 C.F.R. § 3.303(a).  

The Veteran may still be entitled to service connection if all of the evidence establishes that the acquired psychiatric disorder is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no objective evidence of a diagnosis in service.  The Board acknowledges that the Veteran asserted that she was diagnosed with an acquired psychiatric disorder only a year after her discharge in 1984; however, no records documenting this diagnosis have been associated with the claims file.  Instead, the record reflects that there is a nearly 30-year gap between discharge and the 2010 acquired psychiatric diagnosis.  Furthermore, the August 2017 VA examiner found that it was less likely than not that the acquired psychiatric disorder was attributable to service, and supported that determination with a thorough rationale that took into consideration the Veteran's history of mental health issues.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's acquired psychiatric disorder is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for an acquired psychiatric disorder under 38 C.F.R. §§ 3.303(d) is denied, and as such the Veteran's claim for service connection for an acquired psychiatric disorder in total must be denied. 


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


